DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 4/24/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/2/2021 ,8/18/2021, 2/10/2021,9/21/2020 and 4/16/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12 and 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al (2020/0078218 A1) in view of Hauger et al (2009/0157062 A1).
Regarding claim 1, Holland et al discloses device for visualizing an irido-corneal angle of an eye through a window of a patient interface configured to be placed on the eye (“An additional imaging component may be included the integrated surgical system to provide direct visual observation of the irido-corneal angle along an angle of visual observation “ , paragraph 0061) , the device comprising: an optics structure configured to engage with the patient interface to provide a line of sight through the window in a direction of the irido-corneal angle (“an intermediate focal point 722 is set to fall  within and is scannable in the conjugate  surgical volume 721, which is an image conjugate of the surgical volume 720, determined by the focusing object 700”, paragraph 0094) , and to subsequently disengage from the patient interface (figure 9b show a configuration both eye 1, the patient interface 800and the focusing objective 700all detached from one another,. paragraph 0101); and at least one imaging apparatus associated with the optics structure (The main imaging component of the integrated surgical system disclosed herein is an OCT imaging apparatus, paragraph 0064).
Holland et al discloses all of the claimed limitations not explicitly disclose aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle. 
However, Hauger et al discloses aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle (60) (paragraph 0058 and paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle in to the Holland et al device for visualizing for the purpose improved method and system for the three dimensionally imaging of a portion of an eye as taught by Hauger et al (paragraph 0008).  
Regarding claim 2, combination of Holland et al in view of Hauger et al discloses wherein the optics structure is configured to provide the line of sight in the direction of the irido-corneal angle around at least a portion of a circumferential extent of the irido-corneal angle.  
Regarding claim 3, Holland et al discloses wherein the optics structure is configured to provide the line of sight in the direction of the irido-corneal angle around an entire circumferential extent of the irido-corneal angle (paragraph 0119) (“The second optical axis 706 of the second optical subsystem 1002 can be rotated around the first optical axis  705 of the first optical subsystem 1001.This allows optical access to the whole 360 degree circumference of the irido -corneal angle of the eye 1”).  
Regarding claim 4, Holland et al discloses wherein the optics structure is configured to rotate relative to the patient interface to enable a capturing of images at various angular positions around a circumferential extent of the irido-corneal angle (paragraph 0119) (“The second optical axis 706 of the second optical subsystem 1002 can be rotated around the first optical axis 705 of the first optical subsystem 1001.This allows optical access to the whole 360 degree circumference of the irido -corneal angle of the eye 1”). 
Regarding claim 8, Holland et al discloses wherein the at least one imaging apparatus is configured to couple to the optics structure and the optics structure is configured to rotate relative to the patient interface together with the at least one imaging apparatus (refer figure 8, paragraph 0116).  
Regarding claim 9, Holland et al discloses wherein the patient interface comprises a wall around the window that defines an interior space and the optics structure is configured to mate within the interior space (paragraph 0105) (“the end of patient interface 800 opposite the eye 1 includes an attachment interface 806 configured to attach to the housing 702 of the focusing objective 700 to thereby affix the position of the eye relative to the other components of the integrated surgical system 1000.The attachment interface 806 can work with mechanical , vacuum , magnetic or other principles and it is also detachable  from the integrated surgical system ).  
Regarding claim 10, Holland et al discloses, wherein the interior space of the patient interface is characterized by an interior shape and the optics structure is characterized by an exterior shape similar to the interior shape (paragraph 0105) (“the end of patient interface 800 opposite the eye 1 includes an attachment interface 806 configured to attach to the housing 702 of the focusing objective 700 to thereby affix the position of the eye relative to the other components of the integrated surgical system 1000.The attachment interface 806 can work with mechanical , vacuum , magnetic or other principles and it is also detachable  from the integrated surgical system ).  
Regarding claim 11, Holland et al discloses wherein the optics structure is characterized by an exterior surface that enables rotation of the optics structure relative to the patient interface about a symmetry axis extending through the optics structure and the patient interface (paragraph 0105) (“the end of patient interface 800 opposite the eye 1 includes an attachment interface 806 configured to attach to the housing 702 of the focusing objective 700 to thereby affix the position of the eye relative to the other components of the integrated surgical system 1000.The attachment interface 806 can work with mechanical , vacuum , magnetic or other principles and it is also detachable  from the integrated surgical system ).    
Regarding claim 12, Holland et al discloses further comprising a locking mechanism associated with the optics structure and configured to enable fixation of the optics structure relative to the patient interface at various angular positions around a circumferential extent of the irido-corneal angle (paragraph 0105) (“the end of patient interface 800 opposite the eye 1 includes an attachment interface 806 configured to attach to the housing 702 of the focusing objective 700 to thereby affix the position of the eye relative to the other components of the integrated surgical system 1000.The attachment interface 806 can work with mechanical , vacuum , magnetic or other principles and it is also detachable  from the integrated surgical system ).    
Regarding claim 14, Holland et al discloses wherein the at least one imaging apparatus (300) is a camera (paragraph 0061).  
Regarding claim 15, Holland et al discloses wherein the camera comprises one or more of a focusing optics and a magnifier configured to focus and magnify the image captured by the camera (paragraph 0124).  
Regarding claim 16, Holland et al discloses wherein the camera further comprises a display for displaying an image captured by the camera (images from the OCT imaging apparatus and the additional imaging component providing visual observation. e.g., microscope are combined on a display device such as a computer monitor, paragraph 0062).  
Regarding claim 17, Holland et al discloses wherein the camera further comprises an illumination source configured to output light in the direction of the line of sight into the irido-corneal angle (OCT beam light illuminating the retina 11, paragraph 0078).  
Regarding claim 18, Holland et al discloses wherein the at least one imaging apparatus comprises one or more optical coherence tomography (OCT) components configured to couple with an OCT apparatus remote from the device (“The main imaging component of the integrated surgical system disclosed herein is an OCT imaging apparatus, paragraph 0064).  
Regarding claim 19, Holland et al discloses wherein the one or more OCT components comprises an OCT scanner head and an interface configured to couple the OCT scanner head to the OCT apparatus (“when scanned OCT imaging can provide two dimensional (2D) cross sectional images of the ocular tissue.” paragraph 0065).  
Regarding claim 20, wherein the at least one imaging apparatus comprises a dual aiming beam apparatus configured to transmit a first beam of light and a second beam light in the direction of the line of sight into the irido-corneal angle.  
Regarding claim 21, wherein the at least one imaging apparatus comprises a first fiber optic cable having an output aligned in the direction of the line of sight and a second fiber optic cable having an output aligned in the direction of the line of sight, wherein the first and second fiber optic cables are configured to couple to a dual aiming beam apparatus remote from the device so that the first fiber optic cable receives a first beam of light and the second fiber optic cable receives a second beam light.  
Regarding claim 22, Holland et al discloses wherein the at least one imaging apparatus comprises a second harmonic light detector aligned with the line of sight and configured to determine a location of a focus of a laser beam based on changes in an intensity of a spot of second harmonic light generated by an encounter between the focus and tissue ( “ multiphoton imaging apparatus to detect the distal extent 62 of the target volume of ocular tissue , or the proximal extent 64 of the target volume , such an apparatus is configured to present an image of a second harmonic light that results from an encounter between the focus of the laser 701 and tissue , paragraph 0166).  
Regarding claim 23, Holland et al discloses further comprising an interface configured to couple to a laser source and to transmit a laser beam output by the laser source in the direction of the line of sight (“laser beam 201 from the femtosecond laser source 200 and OCT beams 301 from the OCT imaging apparatus 300 are directed towards a unit of beam conditioners and scanners 500, paragraph 0085, figure 7).  
Regarding claim 24, Holland et al discloses a  method of aligning an eye for laser treatment of a target volume of ocular tissue in an irido-corneal angle by a laser surgical instrument having a surgical range (“a  microscope or imaging camera may be included to assist the surgeon in the process of docking the eye to the patient interface or immobilizing device . paragraph 0061; and OCT technology may be used to diagnose , locate and guide laser surgery directed to the indo corneal angle of the eye, paragraph 0064) , the method comprising: presenting an image of the eye on a display (images from the OCT imaging apparatus and the additional imaging component providing visual observation ,e.g, microscope are combined on a display device such as a computer monitor , paragraph 0062) ,, the display includes a surgical area overlay corresponding to the surgical range of the laser surgical instrument (The geometry of the treatment plan can also be combined and registered with imaging information on the display device and marked up with geometrical , numerical and textural information, paragraph 0062), and the alignment and diagnostic device is independent of the laser surgical instrument  (figure 9B shows a configuration when both the eye 1 , the patient interface 800 and the focusing objective 700 all detached from one another , paragraph 0101) and is configured to engage with and subsequently disengage from the patient interface (figure 9b shows a configuration when the both eye 1 , the patient interface 800 and the focusing objective 700 all detached from one another , paragraph 0101); updating the display of the image during a movement of the patient interface and the alignment and diagnostic device relative to the eye; and immobilizing the patient interface relative to the eye when the display indicates that the target volume of ocular tissue is within the surgical area overlay (a microscope or imaging camera may be included to assist the surgeon in the process of docking the eye to the patient interface or an immobilizing device , paragraph 0061).  
Holland et al discloses all of the claimed limitations not explicitly disclose aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle. 
However, Hauger et al discloses aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle (60) (paragraph 0058 and paragraph 0060). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching aligned with the line of sight to enable capturing an image of the eye including the irido-corneal angle in to the Holland et al device for visualizing for the purpose improved method and system for the three dimensionally imaging of a portion of an eye as taught by Hauger et al (paragraph 0008). 
Regarding claim 25, combination of Holland et al in view of Hauger et al discloses wherein the surgical area overlay comprises a coarse surgical area overlay and a fine surgical area overlay located within the coarse surgical area overlay.  
Regarding claim 26, combination of Holland et al in view of Hauger et al discloses wherein the surgical area overlay further comprises a circumference scanning mark, which indicates a length and an orientation of a circumferential optical coherence tomography (OCT) scan of an OCT imaging apparatus associated with the laser surgical instrument.  
Regarding claim 27, combination of Holland et al in view of Hauger et al discloses wherein the surgical area overlay further comprises a transverse scanning mark that indicates a length and an orientation of a transverse optical coherence tomography (OCT) scan of an OCT imaging apparatus associated with the laser surgical instrument.  
Regarding claim 28, combination of Holland et al in view of Hauger et al discloses wherein the surgical range of the laser surgical instrument is characterized by dimensions in the circumferential (x), azimuthal (y) and depth (z) directions.  
Regarding claim 29, combination of Holland et al in view of Hauger et al discloses further comprising presenting a depth fiducial on the display, wherein the depth fiducial overlays the display and represents a depth spot within the target volume of ocular tissue at which laser treatment is to be initiated.  
Regarding claim 30, combination of Holland et al in view of Hauger et al discloses wherein the patient interface comprises an immobilization device configured to secure the patient interface to the eye and immobilizing the patient interface relative to the eye comprises engaging the immobilization device.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al (2020/0078218 A1) in view of Hauger et al (2009/0157062 A1) further in view of Colvard et al  (WO 2018/218232 A1).
Regarding claims 5-7, Holland et al in view of Hauger et al discloses all of the claimed limitations except angular position and a rotational registration and alignment marks.
However, Colvard discloses angular position and a rotational registration and alignment marks.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching angular position and a rotational registration and alignment marks in to the Holland et al in view of Hauger et al device for visualizing an irido-corneal angle of an eye through a window for the purpose of use of vacuum docking of a gonioprism to an external eye surface that provides a removable fixation to the eye as taught by Colvard et al (paragraph 0010).





Allowable Subject Matter
4.    Claim 13 and 31-36 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The following is a statement of reasons for the indication of allowable subject matter:    wherein the locking mechanism comprises one or more of: a vacuum port coupled to a vacuum source that establishes a vacuum between surfaces of the optics structure and the patient interface, a mechanical structure configured to engage a complimentary mechanical structure of the patient interface, a magnetic structure coupled to a magnetic source that establishes a magnetic force between the magnetic structure and a magnetic structure of the patient interface, and a pneumatic element coupled to a pneumatic source, wherein the pneumatic element is configured to expand against a surface of the patient interface and further comprising, subsequent to immobilizing the patient interface relative to the eye  and    recording a circumferential angular position of the target volume of ocular tissue from a rotational registration of the alignment and diagnostic device; and removing the alignment and diagnostic device from the patient interface and  further comprising: prior to immobilizing the patient interface relative to the eye, determining if a depth fiducial of the target volume of ocular tissue is within a depth range of the laser surgical instrument.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED A HASAN/          Primary Examiner, Art Unit 2872    
7/30/2022